EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samantha Smart on 5/6/21.

The application has been amended as follows: 

Claim 1:
Line 13: “canopy assembly” has been replaced with --assembly.--

Claim 3:
Line 3: “the microphone” has been replaced with --a microphone--

Claim 5:
Line 2: “comprising” has been replaced with --comprises--

Claim 14:
Line 3: “wherein the roll bar is a second distance from the dwelling in the extended position,” has been deleted.

Claim 20:
Line 13: “first and securing” has been replaced with --first and second securing--
Line 15: “rotating pin on the first main arm or second main arm” has been replaced with --rotating pin coupling the first main arm to the second main arm--

Claim 21:
Lines 13-14: “rotating pin on the first main arm or second main arm” has been replaced with --rotating pin coupling the first main arm to the second main arm--

Claim 23:
Line 3: “awning canopy assembly” has been replaced with --awning assembly--



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly disclose an awning assembly comprising first and second main arms rotatably coupled to each other; a hard wire connection housed in the first main arm; and a detachable attachment module coupled to the second main arm and to the hard wire connection, wherein the module comprises first and second securing arms and a tension clip that secures the module to the second main arm, the first and second arms configured to engage a rotating pin that couples the first main arm to the second main arm. At least Brutsaert (US 7117565) discloses an awning assembly comprising a first and second main arms and an attachment module having arms configured to connect the module to the second main arm, but Brutsaert fails to disclose a tension clip or that the arm engage a rotating pin that couples the main arms. At least Whitmire (US 2017/0295658) discloses a detachable attachment module comprising first and second arms and a tension clip, but Whitmire does not disclose an awning assembly or engagement of the arms with a rotating pin. None of the prior art of record discloses all of the elements of the claimed invention, and one having ordinary skill in the art would not have been motivated to have combined the prior art to arrive at the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634